PER CURIAM.
The Court has determined that the notice of appeal filed on August 9, 2015, failed to timely invoke the Court’s jurisdiction to review the Order Denying Paternal Grandfather’s Second Amended Motion to Intervene, Motion for Change of Custody, and Motion for Visitation, which was rendered on May 6, 2015. Accordingly, appel-lee’s motion to dismiss is granted and the appeal is dismissed for lack of jurisdiction.
The dismissal is without prejudice to the appellant’s right to seek any relief to which he may be entitled from the lower tribunal. See R.Z. v. Dep’t of Children and Families, 969 So.2d 1225 (Fla. 1st DCA 2007).
LEWIS, ROWE, and BILBREY, JJ., concur.